Title: Agreement of Sale with William Ronald, [5–13 October 1790]
From: Jefferson, Thomas,Ronald, William
To: 



[5–13 Oct. 1790]

Articles of agreement entered into between William Ronald of the county of Powhatan of the one part and Thomas Jefferson of the county of Albemarle of the other part.
It is agreed that the said Thomas shall convey to the said William a good and indefeasible estate in fee-simple to his tract of land on the South-side James river opposite Elk-island together with the Little island, containing altogether by estimation one thousand and seventy six acres more or less, towit, 750. acres Skelton’s patent, 200. acres Rob. Carter’s patent, 113. acres Thomas Carter’s patent, an entry of three acres, and the Little island patented for 10. acres: in consideration whereof the said William, his heirs, executors, administrators, shall pay to the said Thomas, his executors, administrators or assigns one thousand and seventy six pounds sterling money of Great Britain, with interest from the date of these presents, to wit five hundred and thirty eight pounds sterling with interest thereon from the date of these presents on or before the 1st. day of January one thousand seven hundred and ninety six, and the remaining five hundred and thirty eight pounds sterling with interest thereon also from the date hereof on or before the 1st. day of January one thousand seven hundred and ninety seven.
It is agreed that the said William shall give to the said Thomas two bonds to be executed by himself, one for each of the aforesaid paiments, and that he will as a security for the paiment of the first bond, mortgage to the said Thomas and his heirs six hundred acres of his land on Beaverdam in Goochland including the mill-seat, and being the lower part of the said tract: and that for the paiment of the last bond he will mortgage to the said Thomas and his heirs all the lands which the said Thomas has hereby covenanted to convey to him: and that all the bonds and deeds necessary for carrying these presents into full execution shall be executed on or before  the last day of January next, at which time possession of the premisses shall be delivered to the said William.
And whereas Carter Henry Harrison or those claiming under him have claimed and cultivated a small part of Skelton’s patent, it is expressly agreed that the warranty of the said Thomas shall not extend to that claim. But if, before the last day of paiment before named, it shall be found by the verdict of a jury definitively, in any suit against the said Carter or those claiming under him, that he or they are truly entitled to the said lands, then a credit shall be allowed on the last bond at the rate of twenty shillings sterling for every acre of the patent of the said Skelton so found in favor of the said Harrison or those claiming under him: but if not so found before that day, then no claim is ever to be made against the said Thomas or his heirs, executors or administrators on account of the lands so claimed.
In witness whereof the parties have hereto affixed their hands and seals this fifth day of October one thousand seven hundred and ninety. (Memorandum, that if the said William shall procure any of the bonds given by the said Thomas to William Jones of Bristol and shall deliver them up to the said Thomas, they shall be accepted in lieu of the security herein before specified, so far as they will go.)
Signed, sealed, and delivered    in presence of      Jas. George.

Wm. Ronald (L.S.)
  Th: Jefferson (L.S.)

 
I hereby acknolege and declare that the preceding is a true copy of an instrument of writing executed by Wm. Ronald and myself under our hands and seals on the day therein mentioned, at Ellis’s ordinary in Goochland, and that being both on journeys in different directions, and not having time therefore to make out a duplicate, he confided to me the only original which was executed on my engagement to furnish him a true copy, which I hereby do, admitting these presents to be as good evidence of what is therein stipulated as if the original under our hands and seals were to be produced. In witness whereof I have hereto set my hand this 13th. day of October 1790.
 
